DETAILED ACTION

Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on applications filed in Europe on December 22, 2017.  It is noted, however, that only a certified copy of foreign application 17210400.2 has been filed.  Please file the other five certified copies of foreign application, as required by 37 CFR 1.55, in response to this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 19, please replace “the main” with “a main”, as there is technically insufficient antecedent basis for the term.  

Claim 1 is objected to because of the following informalities:  In line 21, please replace “the product” with “a product”.

Claim 1 is objected to because of the following informalities:  In line 22, the word “capable” is superfluous and may be deleted.  Note that one treats a product with a solution (in order) to abstract a residue.        

Claim 1 is objected to because of the following informalities:  In line 22, please replace “the residue” with “a residue”.

Claim 1 is objected to because of the following informalities:  In line 23, please replace “the obtained” with “an obtained”.

Claim 2 is objected to because of the following informalities:  In line 1, please replace “the ethylene” with “an ethylene”.  The subject of the dependent clause beginning with “wherein” is “ratio”; the word “ethylene” merely modifies “ratio”.  Note that there is insufficient antecedent basis for the term “the … ratio” in claim 2 or in the independent claim.



Claim 3 is objected to because of the following informalities:  In line 1, the term “at least one” is superfluous and may be deleted.  Claim limits the term “functionalized olefin monomer” in line 5 of the independent claim, and there is only one of such item.  

Claim 4 is objected to because of the following informalities:  In line 2, please replace “the amount” with “an amount”.  

Claim 4 is objected to because of the following informalities:  In line 2, please insert “at least one masked” prior to “functionalized”.  Claim appears to define the composition of the functionalized ethylene and propylene copolymer composition which contains ethylene, propylene, and at least one masked functionalized olefin monomer, as per step a) of claim 1.      

Claim 4 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer”.    

Claim 4 is objected to because of the following informalities:  In line 4, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “the olefins” with “ethylene, propylene”.  

Claim 4 is objected to because of the following informalities:  In line 4, please insert “at least one masked” prior to “functionalized”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “monomers” with “monomer”.    

Claim 7 is objected to because of the following informalities:  In line 2, please replace “the amount” with “an amount”.  

Claim 7 is objected to because of the following informalities:  In line 2, please replace “10 wt.%” with “10 wt %”.  



Claim 7 is objected to because of the following informalities:  In line 3, please replace “the combined” with “a combined”.  

Claim 7 is objected to because of the following informalities:  In line 3, delete “a” which appears after “weight of the”.  

Claim 9 is objected to because of the following informalities:  In line 3, please replace “99.99 wt.%” with “99.99 wt %”.  

Claim 9 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiments of functionalized olefin monomer (line 8) as a separate dependent claim is recommended.

Claim 9 is objected to because of the following informalities:  In line 10, please replace “10 wt.%” with “10 wt %”.  

Claim 9 is objected to because of the following informalities:  In line 15, please replace “the wt. %” with “wt %”.  

Claim 9 is objected to because of the following informalities:  In line 15, please replace “the combined” with “a combined”.  

Claim 10 is objected to because of the following informalities:  In line 1, please insert “functionalized ethylene and propylene copolymer” prior to “composition”.  See claim 9 for similar construction.  

Claim 10 is objected to because of the following informalities:  In line 4, please replace “the weight” with “a weight”.  

Claim 11 is objected to because of the following informalities:  In line 1, please insert “functionalized ethylene and propylene copolymer” prior to “composition”.  



Claim 11 is objected to because of the following informalities:  In line 2, please replace “the melting” with “a melting”.  

Claim 11 is objected to because of the following informalities:  In line 2, it is unclear which component of the functionalized ethylene and propylene copolymer composition exhibits claimed property.  

Claim 12 is objected to because of the following informalities:  In line 1, please insert “functionalized ethylene and propylene copolymer” prior to “composition”.  

Claim 12 is objected to because of the following informalities:  In line 2, please insert “composition” prior to “comprises”.  It is the composition that is crosslinked, as described in step b) of claim 1.   

Claim 13 is objected to because of the following informalities:  In line 3, the word “further” is superfluous and may be deleted.  Also, the word implies that the composition already contains a thermoplastic polymer, which none of the preceding claims recites.  

Claim 14 is objected to because of the following informalities:  In line 1, please insert “functionalized ethylene and propylene copolymer” prior to “composition”.  

Claim 15 is objected to because of the following informalities:  In line 1, please replace “the ethylene” with “an ethylene”.  See paragraph 7, supra, for claim analysis

Claim 16 is objected to because of the following informalities:  In line 1, the term “at least one” is superfluous and may be deleted.  See paragraph 8, supra, for claim analysis.  

Claim 17 is objected to because of the following informalities:  In line 1, please replace “the amount” with “an amount”.  

Claim 17 is objected to because of the following informalities:  In line 1, please insert “at least one masked” prior to “functionalized”.  See paragraph 10, supra, for claim analysis.      



Claim 17 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer”.    

Claim 17 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 17 is objected to because of the following informalities:  In lines 2 and 3, please replace “the olefins” with “ethylene, propylene”.  

Claim 17 is objected to because of the following informalities:  In line 3, please insert “at least one masked” prior to “functionalized”.  

Claim 17 is objected to because of the following informalities:  In line 3, please replace “monomers” with “monomer”.    

Claim 18 is objected to because of the following informalities:  In line 1, please replace “the amount” with “an amount”.  

Claim 18 is objected to because of the following informalities:  In line 1, please insert “at least one masked” prior to “functionalized”.        

Claim 18 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer”.    

Claim 18 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 18 is objected to because of the following informalities:  In lines 2 and 3, please replace “the olefins” with “ethylene, propylene”.  

Claim 18 is objected to because of the following informalities:  In line 3, please insert “at least one masked” prior to “functionalized”.  



Claim 18 is objected to because of the following informalities:  In line 3, please replace “monomers” with “monomer”.    

Claim 20 is objected to because of the following informalities:  In line 1, delete one of the recitations “The process according to claim 1, wherein”.    

Claim 20 is objected to because of the following informalities:  In line 2, please replace “the amount” with “an amount”.  

Claim 20 is objected to because of the following informalities:  In line 2, please replace “7 wt.%” with “7 wt %”.  

Claim 20 is objected to because of the following informalities:  In line 2, please replace “the combined” with “a combined”.  

Claim 20 is objected to because of the following informalities:  In line 3, delete “a” which appears prior to “functionalized”.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5, 8, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Iwa et al. (WO 2009/123228).
Example E-1 of Iwa et al. discloses preparation of an ethylene/propylene/1-undecenoic acid copolymer wherein the 1-undecenoic acid monomer is pacified by reaction with triethylaluminum and wherein the alkylaluminum protecting group is removed by quenching with acidified methanol.  The resulting copolymer has an ethylene/propylene/1-undecenoic acid mole ratio of 75.1/23.7/1.23, corresponding to a weight ratio of 63.3/29.9/6.8 and an ethylene to propylene weight ratio of 2.1.  In subsequent Example 1, a crosslinked thermoplastic polymer is prepared by melt kneading polypropylene homopolymer, the ethylene/propylene/1-undecenoic acid copolymer, and an isocyanate group containing ester amide oligomer.  

Claims 1, 4-6, 11, and 17-19 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Imuta et al. (US 7,393,907) in view of Duchateau et al. (WO 2016/097207).
Example 17 of Imuta et al. discloses preparation of an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride copolymer wherein the 2,7-octadien-1-yl succinic anhydride monomer is reacted with triisobutylaluminum as a protecting group.  The protecting group is removed during precipitation of the copolymer in methanol to give a copolymer having an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride mole ratio of 80/19.75/0.25.  The copolymer is melt kneaded with 20 wt % of nylon 6 to form a thermoplastic resin composition.  
The prior art teaches removal of the protecting group during precipitation of the copolymer in methanol, one of ordinary skill in the art would have found it obvious from Duchateau et al. to use acidified methanol in order to remove the protecting group and to maintain carboxyl functionality in the copolymer.  While reference is silent with regard to the nature of the thermoplastic composition, one of ordinary skill in the art would have found it obvious that crosslinking occurs by intimate contact of functional groups during melt mixing of the copolymer and nylon 6.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  One of ordinary skill in the art also would have expected the thermoplastic composition of the prior art, which is substantially the same as that described in instant claims, to exhibit substantially the same 
In summary, one of ordinary skill in the art would have found it obvious to carry out the process of instant claims based on the combination of references.         


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6, 8, 10, 12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 10, 14, 15, and 18 of copending Application No. 16/954,364.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to a process for the manufacture of an ethylene and propylene ionomer comprising the steps of a1) copolymerizing ethylene, propylene, and at least one masked 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Subject of claims 7, 9, 12, 14, 15, and 20 are patentably distinct over cited references and over prior art cited in Applicant’s PTO-1449.  None of these references teaches claimed process for the manufacture of a functionalized ethylene and propylene copolymer comprising a crosslinking enhancing agent in an amount of from 0.01 to 10 wt %.  References also do not teach a composition having at least one or two reversible crosslinks such that the composition is shape memory or self-healing copolymer.   





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 18, 2022